Phone: (212)885-5205 Fax: (917)332-3033 Email: ajanell@blankrome.com October 17, 2014 VIA EDGAR CORRESPONDENCE Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Attention:Asen Parachkevov Re: Cornerstone Strategic Income Fund, Inc. Preliminary Proxy Statement on Schedule 14A Notice of Filing Dear Mr. Parachkevov: The above-referenced filing (the “Preliminary Proxy Statement”) of our client, Cornerstone Strategic Income Fund, Inc. (the “Fund”), filed on October 17, 2014, pursuant to Rule 14a-6 of the Securities Exchange Act of 1934, is furnished in connection with the solicitation of proxies by the Board of Directors of the Fund, a Maryland corporation for use at a special meeting of stockholders to be held on December 8, 2014, 1075 Hendersonville Road, Suite 250, Asheville, North Carolina, 28803, to approve a proposed one-for-four reverse stock split and the related amendment to the Articles of Incorporation. Please contact me at (212) 885-5205 or Thomas R. Westle at (212) 885-5239 with any questions you may have or for any further information you may desire. Very truly yours, /s/ Allison H. Janell Allison H. Janell
